Citation Nr: 0722299	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  06-00 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating, for the veteran's 
service-connected right inguinal hernia disorder, prior to 
April 4, 2002.  


REPRESENTATION

Veteran represented by:	Nebraska Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 

INTRODUCTION

The veteran had active qualifying service from April 1966 to 
August 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in September 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.      

The Board remanded this matter in June 2005.  The Board 
sought issuance of a Statement of the Case on the issue on 
appeal here.  The Board found this appropriate given the 
veteran's March 2003 notice of disagreement filed against (in 
part) the RO's September 2002 increase in the veteran's right 
hernia disability evaluation.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).   

In the June 2005 remand, the Board limited the issue here to 
whether an increase was due prior to April 4, 2002.  This was 
because, from that date onward, VA has service connected the 
veteran for a bilateral hernia disorder.  In accordance with 
guidance provided under 38 C.F.R. § 4.114, Diagnostic Code 
7338, the RO rated the veteran's bilateral hernia disorder 
under one disability code from April 4, 2002.  As such, the 
veteran cannot separately be rated for a right hernia 
disorder after that date - hence, the limited issue on appeal 
in this decision.  

The veteran presented his contentions at Board hearings 
before two different Veterans Law Judges.  In March 2005, the 
veteran appeared in a video conference with Judge Kathleen K. 
Gallagher, and in September 2006 the veteran appeared in a 
video conference with Judge John E. Ormond, Jr.  As such, 
this matter has been reviewed and signed by a three judge 
panel, including Judges Ormond and Gallagher, pursuant to 38 
U.S.C.A. § 7107(c) (West 2002).


FINDINGS OF FACT

1.	From April 4, 2001, the veteran's right inguinal hernia 
disorder was postoperative recurrent.  

2.	On June 15, 2001, the veteran underwent right inguinal 
hernia surgery.  

3.	From June 15, 2001 to September 1, 2001, the veteran 
recovered from his June 15, 2001 right inguinal hernia 
surgery.  

4.	From September 1, 2001, the veteran's service-connected 
right hernia had not recurred.     


CONCLUSIONS OF LAW

1.	The criteria for a 30 percent rating, for the veteran's 
service-connected right inguinal hernia, have been met from 
April 4, 2001 to June 15, 2001.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7338 (2006).

2.	The criteria for a rating in excess of 10 percent, for the 
veteran's service-connected right inguinal hernia, have not 
been met from September 1, 2001 to April 4, 2002.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7338 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for his right 
hernia disorder.  In the interest of clarity, the Board will 
initially discuss whether this claim has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in April 2002, September 2005, and March 2006.  
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  VA informed the 
veteran of the elements that comprised his claim, and of the 
evidence needed to substantiate the claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA 
requested from the veteran relevant evidence, or information 
regarding evidence which VA should obtain for the veteran 
(the Board also finds that the veteran was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim).  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(veteran should be notified that he should submit any 
pertinent evidence in his possession).  VA advised the 
veteran of the respective duties of the VA and of the veteran 
in obtaining evidence needed to substantiate his claim.  And 
in the April 2002 letter, VA provided notification to the 
veteran prior to the initial adjudication of his claim in 
September 2002.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (VCAA notice must be provided to a claimant 
before the initial unfavorable RO decision).

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the veteran regarding disability 
evaluations until September 2005, and regarding effective 
dates for the award of VA benefits until March 2006.  See 
Dingess/Hartman and Mayfield, both supra.  Nevertheless, the 
Board finds that any presumed prejudice incurred by the 
veteran as a result of this untimely notice has been rebutted 
by the record, and that proceeding with a final decision is 
appropriate here.  See Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.  
As will be detailed further below, the Board will grant the 
veteran's claim in part.  As such, the RO, when effectuating 
this award, may remedy any deficiencies regarding notice 
here.  See Mayfield, supra.  The Board finds that VA 
satisfied VCAA notification requirements here despite the 
late notice provided.  

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  In this matter, the Board finds that VA's duty to 
assist has been satisfied as well.  The RO obtained medical 
records relevant to the appeal.  The RO provided the veteran 
with compensation examinations for his claim.  And VA 
provided the veteran with a video Board hearing at which the 
veteran voiced his contentions.    

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.

II.  The Merits of the Claim for Increased Rating

VA originally service connected the veteran for a right 
inguinal hernia disorder in an October 1966 rating decision, 
assigning a disability evaluation of 0 percent.  On April 4, 
2002, the veteran filed an increased rating claim for this 
disorder.  

In a September 2002 rating decision, the RO increased this 
evaluation to 10 percent, effective September 1, 2001.  In 
this decision, the RO also awarded the veteran a 100 percent 
evaluation from June 15, 2001 to September 1, 2001 - the 
medical evidence shows that the veteran underwent right 
inguinal hernia surgery on June 15, 2001, and convalesced 
from that surgery until September 1, 2001.  See 38 C.F.R. 
§§ 4.29, 4.30 (2006).  

In March 2003, the veteran filed a notice of disagreement 
against the September 2002 rating decision, and ultimately, 
in January 2006, appealed that rating decision to the Board.  
For the reasons set forth below, the Board partly agrees with 
the veteran's increased rating claim here.     

At the outset, the Board notes that the only issue on appeal 
here is whether the veteran is entitled to an increased 
rating at any time prior to April 4, 2002.  From that date 
onward, the veteran has been rated for a bilateral hernia 
disorder (granted in a June 2003 rating decision).  As such, 
a separate rating for a right hernia disorder is not 
warranted after April 4, 2002.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7338.   

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155 (2002); 38 C.F.R. § 4.1 
(2006).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).

In this matter, the RO service connected the veteran's 
inguinal hernia disorder under Diagnostic Code (DC) 7338 of 
38 C.F.R. § 4.114.  Under DC 7338, disability ratings of 10, 
30, and 60 percent are authorized.  As the veteran has 
already been assigned a 10 percent rating, the Board will 
limit its analysis here to whether the criteria for a higher 
rating is warranted.    

A 30 percent rating is authorized for a hernia that is small, 
postoperative recurrent, or unoperated irremediable, not well 
supported by a truss, or not readily reducible.  See 
38 C.F.R. § 4.114, DC 7338.  A 60 percent rating is 
authorized for a hernia that is large, postoperative, 
recurrent, not well supported under ordinary conditions and 
not readily reducible, when considered inoperable.  

In determining whether an increase is due here prior to the 
date of the veteran's April 4, 2002 claim for increase (also 
the date of service connection for bilateral hernia), the 
Board has reviewed all medical evidence of record, to include 
that evidence dated from one year prior to April 4, 2002.  
See 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o) (the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date).  See also 38 C.F.R. 
§ 3.157 (2006) (in claims for increase, effective date for 
increase in evaluation may predate claim by one year).  The 
Board must decide whether an increased rating is due anytime 
from April 4, 2001 to April 4, 2002.  

As already noted, the RO found a noncompensable rating 
warranted from April 4, 2001 to June 15, 2001, found a 100 
percent rating warranted from June 15, 2001 to September 1, 
2001, and found a 10 percent rating warranted from September 
1, 2001 to April 4, 2002.  So the main issues here are:  
first, is a compensable rating warranted between April 4, 
2001 and June 15, 2001 and, second, is a rating in excess of 
10 percent warranted between September 1, 2001 and April 4, 
2002.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in 
cases where the original rating assigned is appealed, 
consideration must be given to whether a higher rating is 
warranted at any point during the pendency of the claim).    

The relevant evidence of record consists of service medical 
records from 1967, VA medical records from 1985, private 
medical records dated between May 2001 and April 2002, and 
May 2002 and June 2003 VA compensation examination reports.  

The VA and service medical records show that the veteran 
underwent right inguinal hernia surgeries in November 1985 
and July 1967.  

The private medical records show that the veteran experienced 
a recurrence of his right hernia in February 2001 as a result 
of a work-related incident.  A May 2001 record characterized 
the veteran's right hernia as recurrent.  On physical 
examination, the hernia was found to be prominent but 
reducible.  These records indicate that the veteran underwent 
surgery for this right hernia in June 2001.  In April 2002, 
the veteran's physician noted soreness, but found no 
recurrent right hernia.    

The May 2002 VA examiner noted the veteran's prior surgeries 
for his right hernia.  But the examiner was unable to 
determine whether the veteran's right hernia had recurred at 
the time of the examination.  He did note that he found 
fullness in the veteran's groin.    

The June 2003 VA examiner focused primarily on the veteran's 
left sided hernia, but did not find a recurrent right hernia.  

Based on this medical evidence, it is clear that the 
veteran's right inguinal hernia was "postoperative 
recurrent" from the date of recurrence in February 2001 to 
his surgery on June 15, 2001.  As such, the Board finds a 30 
percent rating warranted from April 4, 2001 until June 15, 
2001.  From June 15, 2001 to September 1, 2001, VA awarded 
the veteran 100 percent for convalescence following his June 
15, 2001 surgery.  See 38 C.F.R. §§ 4.29, 4.30.  That 100 
percent rating will not be disturbed in this decision.  From 
September 1, 2001, the medical evidence indicates that the 
veteran's right hernia did not recur.  So the Board will not 
disturb the RO's finding that a rating in excess of 10 
percent is unwarranted from September 1, 2001 to April 4, 
2002.  See 38 C.F.R. § 4.114, DC 7338.  See also 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. §§ 3.157, 3.400(o).  Parenthetically, 
the Board notes that the reduction notice procedures under 
38 C.F.R. § 3.105(e) need not be followed in a matter such as 
this case where the Board has assigned staged ratings.  See 
O'Connell v. Nicholson, 21 Vet. App. 89 (2007).        

In summary, the Board finds an increased rating due here for 
a portion of the period prior to April 4, 2002.  But the 
preponderance of the evidence is against an evaluation 
increase to 60 percent from April 4, 2001 to June 15, 2001, 
or to 30 percent from September 1, 2001 to April 4, 2002.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) (an appellant is 
presumed to be seeking the maximum available benefit even 
where an increase is granted during the appeal period).  The 
benefit-of-the-doubt rule does not apply therefore to any 
claim for an additional increase beyond that granted in this 
decision.  As such, any such claim for increase must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board has closely reviewed and considered the veteran's 
statements.  While these statements may be viewed as 
evidence, the Board must also note that laypersons without 
medical expertise or training are not competent to offer 
medical evidence on matters involving diagnosis and etiology.  
Therefore, the statements alone are insufficient to prove the 
veteran's claim.  Ultimately, a lay statement, however 
sincerely communicated, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

Finally, the Board finds an extraschudular rating unwarranted 
here.  Application of the regular schedular standards is 
found practicable in this matter.  Hence the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).










	(CONTINUED ON NEXT PAGE)

ORDER

1.	A higher evaluation of 30 percent, for the veteran's 
service-connected right inguinal hernia, is granted from 
April 4, 2001 to June 15, 2001, subject to the laws and 
regulations controlling the award of monetary benefits.  

2.	A rating in excess of 10 percent, for the veteran's 
service connection right inguinal hernia, is denied from 
September 1, 2001 to April 4, 2002.  



			
	John E. Ormond, Jr.	Kathleen K. Gallagher
	               Veterans Law Judge                                      
Veterans Law Judge
         Board of Veterans' Appeals                           
Board of Veterans' Appeals



________________________________
Michelle L. Kane
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


